Opinion by
Mb.. Justice Elkin,
The learned trial judge submitted this case to the jury which after long deliberation reported a disagreement, whereupon a verdict for defendant was directed and judgment entered thereon. It is clear as indicated by the course of the trial that the learned court in the first instance entertained some doubt as to the liability of the defendant, but after more mature deliberation concluded that there could be no recovery *138under the facts and the rules of law applicable thereto. The accident occurred on the Old York road upon which is laid a street railway line with the consent of the municipality. This road is of the general character of a country highway with the usual ditches, banks, crossings, drains and culverts necessary or convenient to the maintenance of such a highway. At the point where Eckard avenue intersects with York road a somewhat temporary sort of bridge made of planks had been constructed over the gutter, thus affording a passageway for vehicles and travelers using the highways. The street railway had nothing to do with the construction or maintenance of the highways or the so-called bridge in question. It happened that the avenue was wider than the bridge was long, but the public authorities were responsible for this situation and it was not either the right or the duty of the street railway company to exercise any control over the highways, nor did the burden rest upon it to furnish a different kind of bridge, or platform or landing place at that point. When municipal consent was obtained to lay the tracks of the street railway upon the public road, it became the duty of the railway company to conform its line to the established grade of the highway and to adjust its operation to the conditions existing on the ground. This eliminates from the case all questions as to the construction of said approaches or places to alight. No such duty rested upon the appellee company at the point of accident. As to the questions whether the car was stopped at a proper place, and whether notice should have been given the passenger before alighting we agree that the case at bar is ruled by Mahoney v. Rapid Transit Company, 214 Pa. 180. The cases are almost parallel in their facts and to distinguish them in principle would require a refinement too technical to have, any force in the practical application of the law. The injured passenger was riding in an open summer car with a running board on either side. On one side of the track was a broad, smooth, level, macadam surface and on the other side there was a little depression in the nature of a roadside ditch used for drainage purposes. It was made by grading the roadway under municipal regulation from the traveled part of the highway to *139the outer side of the same and was of the general character of ditches or gutters alongside of country roads. Passengers on the street railway could alight on either side of the car and in alighting could step down on the level macadam road on one side or on the receding gutter side on the other. In the present case the complaining passenger stepped off on the gutter side and in so doing the step being a little high, she lost her balance and fell, thus receiving the injuries for which damages are sought to be recovered in this action. The accident occurred on a May evening, in the twilight. The weight of evidence shows that it occurred from 7 to 7:15 o'clock in the evening, although the injured lady said it was later. The car had not yet been lighted and one of the witnesses testified it was light enough to read a newspaper. Under these circumstances, we think, this case is squarely ruled by the Mahoney case above cited.
Judgment affirmed.